UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-7598


WILLIE GILMORE,

                  Petitioner - Appellant,

          v.

WARDEN ROBERT STEVENSON, III,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.    Richard M. Gergel, District Judge.
(1:14-cv-04540-RMG)


Submitted:   April 19, 2016                    Decided:    May 18, 2016


Before DIAZ and      HARRIS,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Remanded by unpublished per curiam opinion.


Willie Gilmore, Appellant Pro Se.    Donald John Zelenka, Senior
Assistant Attorney General, Kaycie Smith Timmons, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Willie Gilmore seeks to appeal the district court’s order

accepting     the      recommendation      of        the     magistrate       judge       and

dismissing his petition filed under 28 U.S.C. § 2254 (2012).

Parties to a civil action are accorded 30 days after the entry

of   the    district    court’s    final       judgment      or    order     to    note    an

appeal.      Fed. R. App. P. 4(a)(1)(A).                     However, the district

court may extend the time to file a notice of appeal if a party

moves for an extension of the appeal period within 30 days after

the expiration of the original appeal period and demonstrates

excusable neglect or good cause to warrant an extension.                                 Fed.

R. App. P. 4(a)(5); see Washington v. Bumgarner, 882 F.2d 899,

900-01 (4th Cir. 1989).            “[T]he timely filing of a notice of

appeal in a civil case is a jurisdictional requirement.”                            Bowles

v. Russell, 551 U.S. 205, 214 (2007).

      The    district    court’s     final      judgment       was    entered       on    the

docket on August 13, 2015.             Gilmore’s notice of appeal, dated

September     17,   2015,    was   filed        on    Oct.    9,     2015,    after       the

expiration of the 30-day appeal period but within the excusable

neglect period.          With his notice of appeal, Gilmore filed a

motion     containing     language    that       we    liberally       construe       as    a

request for an extension of time to appeal.                           Accordingly, we

remand this case to the district court for the limited purpose

of   determining        whether    Gilmore       has       demonstrated           excusable

                                           2
neglect   or   good   cause    warranting    an   extension   of   the   30-day

appeal    period.     The     record,   as   supplemented,    will   then   be

returned to this court for further consideration.

                                                                     REMANDED




                                        3